Filed 3/12/15 P. v. Hoffman-Neff CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C075975

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM039905)

         v.

DYLAN CHRISTOPHER HOFFMAN-NEFF,

                   Defendant and Appellant.




         Appointed counsel for Defendant Dylan Christopher Hoffman-Neff has requested
that we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we shall affirm.




                                                             1
                                     BACKGROUND
        On November 1, 2013, defendant and two others robbed two women at a local inn.
The three men forced their way into the motel room at gunpoint. Defendant and one
cohort stood by the victims while the other man searched the room. Defendant cut the
cord for one of the room’s telephones. The robbers took the women’s cellular
telephones, credit cards, and identification and left the inn.
        One of the women used another telephone to contact the front desk. Responding
police officers saw three males walking on a highway overpass and later running down an
embankment. After detaining the men, the officers found an unregistered handgun on
one of the men. Both victims positively identified defendant and the other men as the
robbers.
        Defendant admitted to demanding money from the victims at the motel, claiming
they were prostitutes who owed money to an unknown man who had offered to pay
defendant to get his money back.
        Defendant pleaded no contest to second degree robbery. (Pen. Code, §§ 211,
212.5, subd. (c).)1 An allegation that he was armed with a firearm (§ 12022, subd. (a)(1))
was dismissed with a Harvey waiver.2 The trial court suspended imposition of sentence
and granted defendant formal probation for three years; one of his conditions of probation
was 180 days in jail (he waived 103 days credit for time served). He was ordered to
make restitution to his victims and to pay various fines and fees as appropriate.
Defendant appeals; we see no certificate of probable cause in the record. (§ 1237.5.)




1   Further undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        DUARTE                 , J.



We concur:



      ROBIE                 , Acting P. J.



      MURRAY                , J.




                                              3